Citation Nr: 0103265	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  97-27 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Whether VA properly reduced the veteran's rating for his 
service-connected non-Hodgkin's lymphoma (NHL) from 100 
percent to 10 percent.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of an Ommaya shunt placement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from February 1992 to 
January 1993.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

During his hearing, the veteran also rendered testimony to 
the effect that service connection was warranted for 
disability of the low back, knees, and shoulders, each 
secondary to his service-connected NHL.  Those issues have 
not been considered with the current appeal; and, therefore, 
they are also referred to the RO for appropriate action.

The issue of entitlement to an initial in evaluation in 
excess of 10 percent for the residuals of an Ommaya shunt 
placement will be subject to the attached remand.


FINDING OF FACT

The veteran's NHL, which has been in remission for over three 
years, is manifested primarily by headaches and complaints of 
easy fatigability but without weakness, abnormal hemoglobin 
values, or need for treatment; therefore, improvement in his 
disability has been demonstrated.



CONCLUSION OF LAW

The criteria for a reduction from 100 percent to 10 percent 
for NHL were properly met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.105(e), 3.344(a), 3.344(c), 4.1, 4.2, 4.7, 
4.10, 4.20, 4.117, Diagnostic Codes (DC's) 7715, 7700 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1993, the RO granted entitlement to service 
connection for NHL and assigned a 100 percent schedular 
evaluation, effective January 26, 1993, the day following the 
veteran's discharge from service.  In November 1996, 
following a VA review examination, the RO notified that 
veteran that it proposed to reduce his evaluation for NHL to 
10 percent.  He was given a period of 60 days to submit 
medical or other evidence to show why such change should not 
be made; however, he did not submit such evidence.  
Accordingly, in January 1997, the RO reduced the veteran's 
evaluation for NHL to 10 percent, effective April 1, 1997.  
Such actions comport with the procedure and notice 
requirements associated with reductions in compensation 
evaluations.  38 C.F.R. § 3.105(e).  In September 1997, the 
veteran submitted a timely Notice of Disagreement and stated 
that he should receive more than a 10 percent rating for his 
service-connected NHL.

According to the applicable criteria, for those evaluations 
which have been in effect for five years of more, the RO is 
to ensure the greatest degree of stability of disability 
evaluations possible.  This means that those illnesses or 
disabilities subject to temporary or episodic improvement are 
not to be reduced on the results of any one examination, 
except in those cases where all of the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a) (2000).  
However, these provisions do not apply to those ratings that 
have not been in effect for five years or more.  Such 
disabilities are not considered to be stabilized, and are 
thus subject to improvement.  Reexamination disclosing 
improvement in these disabilities will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c) (2000).

In this case, the veteran's 100 percent disability evaluation 
had been in effect for approximately 4 years and three 
months.  Therefore, the provisions of 38 C.F.R. § 3.344(a) do 
not apply in this case.  In other words, the evaluation could 
be reduced on reexamination that showed improvement in the 
disability.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
rated as a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected NHL.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Indeed, the veteran has not cited any outstanding evidence 
which could be used to support his claim.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability.  Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although the recorded history of a 
disability is for consideration in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

NHL warrants a 100 percent evaluation if the disease is 
active or during a treatment phase.  38 C.F.R. § 4.117, DC 
7715.  The 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local 
recurrence or metastasis, the disability is to be rated on 
the basis of residuals.  Note following DC 7715.

The residuals of NHL are rated by analogy to 38 C.F.R. 
§ 4.117, DC 7700, the DC used to rate anemia.  A 10 percent 
rating is warranted when the hemoglobin is 10gm/100ml or 
less, with findings such as weakness, easy fatigability or 
headaches.  A 30 percent rating is warranted when the 
hemoglobin 8gm/100ml or less, with findings such as weakness, 
easy fatigability, headaches, lightheadedness, or shortness 
of breath.  A 70 percent rating is warranted when the 
hemoglobin is 7gm/100ml or less, with findings such as 
dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 
120 beats per minute) or syncope (three episodes in the last 
six months).  A 100 percent rating is warranted when the 
hemoglobin is 5gm/100ml or less, with findings such as high 
output congestive heart failure or dyspnea at rest.  Note: 
Complications of pernicious anemia, such as dementia or 
peripheral neuropathy, are rated separately.  

During his hearing in September 1998, the veteran testified 
that his NHL was manifested primarily by easy fatigability, 
shortness of breath, and headaches.  

The medical evidence shows that since November 1996, the 
veteran's NHL has been examined by VA on 3 occasions, in 
November 1996, October 1997, and October 1998.  During that 
time, however, he has required no treatment for that disease.  
Indeed, the examinations reflect that NHL has been in 
remission since late 1995.  Although he complained of easy 
fatigability and headaches during his examinations, there was 
no evidence of abnormal hemoglobin values or of weakness, 
shortness of breath, lightheadedness, or cardiovascular 
involvement.  Such manifestations more nearly reflect the 
criteria for a 10 percent rating for NHL under DC 7700.  
Accordingly, there is no schedular basis for a higher 
evaluation, at this time.  As a consequence, since the 
evidence had demonstrated improvement in his disability, it 
is found that the reduction in the evaluation was proper.

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected residuals of NHL; however, 
the evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).  Indeed, there is no documentation of work missed by 
the veteran or of termination from employment due solely to 
the residuals of his NHL.  Moreover, as noted above, there is 
no evidence to show that he has required treatment for NHL 
for at least 5 years. Rather, the record shows that the 
manifestations of his NHL are essentially those contemplated 
by the current schedular evaluation.  It must be emphasized 
that disability ratings are not job-specific.  They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
evidence to the contrary, the Board finds no reason for 
referral of this case to the Director of VA Compensation and 
Pension Services for a rating outside the regular schedular 
criteria.


ORDER

As the reduction in the rating for NHL from 100 percent to 10 
percent, effective April 1, 1997, was proper, the appeal is 
denied.


REMAND

By a rating action, dated in January 1998, the RO granted 
entitlement to service connection for an Ommaya shunt and 
assigned a 10 percent evaluation, effective in April 1997.  
Although the issue of a higher rating for that disorder was 
noted in the Supplemental Statement of the Case, dated later 
that month, the veteran had not submitted a timely Notice of 
Disagreement with respect to that issue at that time.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 
(2000).  After a review of the record, however, the Board has 
determined that the transcript of the September 1998 hearing 
testimony constitutes a timely notice of disagreement with 
this issue.  Under these circumstances, the Board must remand 
the issue back to the RO for the issuance of a statement of 
the case, which includes all pertinent laws and regulations 
and informs him of his appellate rights.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Therefore, this case will be REMANDED to the RO for the 
following:

The RO should issue a statement of the 
case concerning the question of 
entitlement to an initial evaluation in 
excess of 10 percent for the residuals of 
an Ommaya shunt placement.  The veteran 
should then be given the appropriate time 
to perfect his appeal with the submission 
of a substantive appeal.  If, and only 
if, he files his substantive appeal in a 
timely manner, then that issue should 
also be certified to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

